Citation Nr: 1736371	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss.

2. Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for tinnitus has been received?

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. The record was held open for the submission of additional evidence, which was subsequently received with a waiver of RO jurisdiction. In a December 2016 Form 9, the Veteran requested another videoconference with the undersigned, however, considering the favorable disposition reached below on all issues, another hearing is not necessary. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure. 

2. In June 2012, VA denied entitlement to service connection for tinnitus. The Veteran did not perfect a timely appeal and new and material evidence was not submitted within the one year appeal period.

3. Evidence associated with the record since the June 2012 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for tinnitus. 

4. The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to in-service noise exposure. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss was incurred during active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. The June 2012 rating decision that denied entitlement to service connection for tinnitus is final; new and material evidence has been received to reopen this claim. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3. Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

Initially, the Board notes that in June 2012, VA denied entitlement to service connection for tinnitus because there was no link between the claimed disorder and military service. The Veteran did not appeal this decision and new and material evidence was not submitted within the one year appeal period. Thus, the June 2012 decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Evidence added to the record since this decision includes a May 2016 private opinion from an audiologist suggesting a relationship between tinnitus and military service. This evidence is new and material and the claim is reopened herein. See 38 C.F.R. § 3.156(a). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records do not show complaints of hearing loss or tinnitus.  At his examination for separation in December 1967, the Veteran was not shown to have a hearing loss disability for VA purposes in either ear. 

The Veteran's DD Form 214 shows a military occupational specialty of general vehicle repairmen with the related civilian occupation listed as electrical repairmen. In his April 2012 Form 9, the Veteran reported he was a mechanic in the service, and that he worked around and serviced generators, and that he spent long hours with loud pitched noises all around him with no hearing protection. 

An April 2012 statement from the Veteran's spouse indicates she noticed a hearing loss shortly after his discharge from the service. A March 2014 statement from J.K. indicates he served with the Veteran and that they worked at a radar site where it was their job to keep the generators running. J.K. described the noise they worked in as "deafening".

At the hearing, the Veteran testified he was a generator operator and repairman. He also testified that he had ringing in the ears in the 1970's.

The Veteran underwent a VA examination in June 2011. He reported a history of military noise exposure. He also reported working in a factory for 28 years after service but he reported the environment was not loud and hearing protection was not required. The Veteran reported the onset of tinnitus beginning about 6-8 years ago. Audiometric testing showed a hearing loss disability for VA purposes in both ears. See 38 C.F.R. § 3.385. Based on claims file review and the fact that hearing loss was not present at enlistment or separation, the examiner opined that hearing loss was less likely as not caused by or a result of military noise exposure. Based on the Veteran's report when tinnitus began, the examiner further opined that tinnitus was less likely as not caused by or a result of military noise exposure. 

In May 2016, the Veteran was examined by a private audiologist. He reported his hearing loss began during service where he worked in close proximity to a very large generator. After that the appellant reported noticing a hearing loss and constant bilateral tinnitus. He reported occupational noise exposure at several industries following service. Given his description of the in-service noise exposure, the audiologist thought it was more likely than not that the Veteran's hearing loss and tinnitus were related to service. 

The Veteran's reports of in-service noise exposure appear consistent with the circumstances of his service and in-service acoustic trauma is established. The question is whether his current bilateral hearing loss and tinnitus are related to such exposure. In making this determination, the Board notes that a normal audiogram at separation does not preclude a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On review, the record contains evidence both for and against the claim. That is, the June 2011 VA examiner provided a negative opinion regarding whether both hearing loss and tinnitus were related to service, and the May 2016 private audiologist provided a positive opinion finding that both disorders were related to service. The Board finds no reason to favor one opinion over the other and thus, the evidence is at least in equipoise. Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is established. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


